Citation Nr: 0113747	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-14 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 24, 1979, to 
November 13, 1979.  This matter came to the Board of 
Veterans' Appeals (the Board) on appeal from a May 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  


REMAND

The veteran contends that he has had PTSD because he was 
physically assaulted by military policeman during service in 
July 1979.  

The record reveals that there is some confusion as to the 
etiology of the veteran's PTSD.  Although the veteran has 
recently contended that his PTSD is due to the personal 
assault in service, it appears that in connection with an 
earlier workers compensation claim he contended that he had 
PTSD symptoms due to an on-the-job assault in 1989, a decade 
after he left military service.  While PTSD has been 
diagnosed by several examiners, it has been attributed to 
both the alleged in-service assault and the post service on-
the-job assault, including by R. F. G., M.D.

The veteran's service personnel records have been associated 
with his claims folder.  These records document an incident 
in July 1979 in which the veteran was arrested for engaging 
in homosexual activities.  He was discharged from service 
under honorable conditions as a result of that incident.  
There is no indication in those records that he was assaulted 
by the military police.      

The record reflects that evidence received from the veteran 
by the RO in November 2000 includes a November 2000 affidavit 
of E. D. K., the veteran's cousin.  In essence, E.D.K. a few 
days after the July 1979 incident the veteran showed him 
bruises which he stated were caused by the military police 
kicking him while he was under arrest.  This evidence, which 
appears to be pertinent to the veteran's claim,  was not 
accompanied by waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2000).  Indeed, the veteran specifically did not 
waive RO consideration of such evidence.

Additionally, the Board notes that there are references in 
the record to treatment reports that appear to be relevant to 
the veteran's claim but are not currently on file.  There are 
references in May and June 1987 treatment records from 
Huntsville-Madison County Mental Health Center to the 
veteran's hospitalization at the VA Medical Center in Waco, 
Texas, in April 1987.  Testimony by Dr. R. F. G. at a 
deposition before the Georgia State Board of Workers' 
Compensation in December 1990 refers to hospitalizations from 
July 20 to August 17, 1990 and from October 4 to October 16, 
1990 (p. 14); a report from Howell Industrial Clinic (p. 29); 
and March and July 1990 records of L. W., Ph. D. (p. 11, 38).  
The veteran testified at his personal hearing at the RO in 
September 2000 that he was hospitalized in 1985 and 1987 at 
San Antonio Bear County Hospital (p. 5)  None of these 
records is currently on file.  

In light of the above, and to ensure full compliance with due 
process requirements, the issue of entitlement to service 
connection for PTSD is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim for entitlement to 
service connection for PTSD.  Then, with 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  The RO should, 
however,  specifically attempt to obtain 
the hospitalization records referred to 
above.  Any such records so obtained 
should be associated with the veteran's 
VA claims folder.

2.  The RO should attempt to obtain all 
evidence, other than the transcript 
already on file, associated with the 
veteran's workers compensation claim in 
1990
(claim # [redacted]) from the Georgia 
State Board of Workers' Compensation.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and his representative of this 
and request them to provide copies of the 
outstanding medical records.

4.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, Part 
III, § 5.14(c).
After the veteran has responded to the 
above inquiry, the RO should follow all 
other pertinent guidelines in M21-1, 
§ 5.14(c) for development of the claim.

5.  When the above actions have been 
completed, the veteran should be examined 
by a psychiatrist to determine the 
current nature, severity, and etiology of 
all psychiatric disorders present.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for study prior to the 
examination.  A diagnosis of PTSD, using 
the criteria in DSM-IV, should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the stressors supporting the diagnosis.  
The rationale for all opinions expressed 
should be provided.

6.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000 and should then 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and afforded 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's February 2001 motion

The veteran filed a motion with the Board in February 2001 in 
which he moved for a Board order to the RO to readjudicate 
his claim based on additional evidence submitted and issue a 
SSOC issued "within a time certain to be determine [sic] by 
the Board".

The Board is remanding this case for the reasons stated 
above.  As discussed above, this will involve readjudication 
of the claim and the issuance of a SSOC if the claim 
continues to be denied.  The Board declines to place specific 
time constraints on the RO.   The Veterans' Benefits 
Improvements Act of 1994, referred to above, controls.  The 
veteran's motion is accordingly denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




